DONALDSON, Judge,
concurring in the result.
In his application for rehearing,- M.J. submitted an unsigned document purporting to be a “Standing Administrative Order” of the Mobile Circuit Court.' This document was not part of the record on appeal in this case, nor was it provided in response to our order on original submission for the .parties to submit additional briefs regarding the jurisdiction of the Mobile Juvenile Court in this case. Although I would not consider or analyze the unsigned document first submitted in the application for rehearing, I - concur in overruling the application.
Thomas, J., concurs.